Order of the Appellate Division entered June 19,1957, reversing a decree entered in the Surrogate’s Court of Monroe County on February 19,1957, affirmed, without costs to any party. We do not pass on three other Appellate Division orders entered on June 19, 1957, or on the Appellate Division order entered on July IS, 1956, which four latter orders appellants seek to bring up for review under section 580 of the Civil Practice Act as necessarily affecting the first above-mentioned Appellate Division order entered on June 19, 1957. None of these four last-mentioned orders are reviewable by us on this appeal since none of them ‘ ‘ necessarily affects ’ ’ any final order within the meaning of section 580 of the Civil Practice Act. No opinion.
Concur: Chief Judge Conway and Judges Desmond, Dye, Fuld, Froessel, Van Voorhis and Burke.